NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12358

                COMMONWEALTH   vs.   STEVEN M. WEBSTER.



         Barnstable.       April 6, 2018. - July 27, 2018.

    Present:    Gants, C.J., Gaziano, Lowy, Budd, & Kafker, JJ.


Homicide. Home Invasion. Armed Assault in a
     Dwelling. Robbery. Firearms. Felony-Murder Rule. Joint
     Enterprise. Cellular Telephone. Deoxyribonucleic
     Acid. Evidence, Joint venturer, Relevancy and materiality,
     Consciousness of guilt. Practice, Criminal, Capital case,
     Instructions to jury.



     Indictments found and returned in the Superior Court
Department on March 7, 2013.

     The cases were tried before Gary A. Nickerson, J.


     Dana Alan Curhan (Christie L. Nader also present) for the
defendant.
     Elizabeth A. Sweeney, Assistant District Attorney, for the
Commonwealth.


     BUDD, J.   In the afternoon of July 11, 2012, Andrew Stanley

was shot and killed at his home during an armed robbery and home

invasion involving the defendant and three coventurers.      The

defendant, Steven M. Webster, was convicted of murder in the
                                                                        2


first degree on a theory of felony-murder, home invasion, armed

assault in a dwelling, armed robbery, 1 and carrying a firearm

without a license. 2   The defendant asserts that the judge erred

by denying his motion for a required finding of not guilty and

by admitting certain evidence at trial.    The defendant asserts

further that the judge should have instructed the jury on

consciousness of guilt evidence sua sponte, and that his counsel

was ineffective for failing to request such an instruction.        We

affirm the defendant's convictions and decline to grant

extraordinary relief pursuant to G. L. c. 278, § 33E.

     Background.   We summarize the facts as the jury could have

found them, reserving certain details for discussion of specific

issues.

     At approximately 1:20 P.M. on July 11, 2012, police

responded to reports of shots fired at a home in Hyannis.

Police officers heard moaning and yelling coming from the house;

one of them saw an individual he recognized as Keiko Thomas

looking out a window.    The officers heard gunfire.   Three men

were seen fleeing from the house and jumping over an adjacent

     1 The judge dismissed the armed robbery conviction, which
was the predicate offense for felony-murder, contingent on the
murder conviction being upheld.

     2 The defendant was tried with Eddie Mack, who was convicted
of, among other offenses, murder in the first degree with
extreme atrocity or cruelty. Two other coventurers, Keiko
Thomas and David Evans, pleaded guilty to several offenses
including manslaughter.
                                                                    3


fence; an officer recognized one of the fleeing men as Eddie

Mack.   Officers pursued the men on foot and apprehended Thomas

and another individual, David Evans.   The police also

apprehended Mack, who was hiding behind an air conditioning unit

outside a nearby store.   In the meantime, a witness saw a fourth

man who had run back toward the house; this man was not

apprehended.

     Inside the home, police found the victim lying unresponsive

on the living room floor.   His hands and feet were bound with

handcuffs, duct tape, and zip ties.    He had numerous abrasions,

injuries from blunt force trauma, and marks on his body

consistent with the use of a stun gun.   The cause of death was a

single gunshot wound to the torso.

     Police recovered several items near the area where they had

apprehended Mack.   Marijuana was inside the air conditioning

unit, and $14,300 in cash and two cellular telephones (cell

phones) were underneath a pallet next to the unit.   They also

found two cell phones in a nearby alleyway.   Three of the cell

phones belonged to the victim, Mack, and Thomas.   In the parking

lot next to the house, police located a backpack containing the

following:   two firearms, one of which was a loaded .45 caliber

Colt handgun; gloves; a roll of duct tape consistent with the

duct tape used to bind the victim; a stun gun; an aerosol can;
                                                                       4


zip ties; and a black face mask, which had the defendant's

deoxyribonucleic acid (DNA) on it.

     Police discovered a spent shell casing that had been fired

from the Colt handgun.   The bullet retrieved from the victim's

body was consistent with having come from that gun.

Investigators found Mack's fingerprint on a crumpled piece of

duct tape and his palm print on the lower part of a window.

     In executing a search warrant at Thomas's home, located

approximately one mile from the victim's home, police recovered

a roll of duct tape, handcuffs, and one round of ammunition.

     Cell phone records showed that, in the days leading up to

the killing, Mack, Evans, and the defendant were communicating

with one another via calls and text messages.   From July 1 to

July 11, the defendant telephoned or sent text messages to

numbers associated with Evans 231 times.   On July 3, the

defendant sent a text message to Evans that stated, "Got some

heat lined up," and "Bring dem rollie up, in the arm rest."       On

July 7, the defendant sent another text message to Evans

stating, "cuz if you chillen im bout, I am to go snatch my lil

heat by Norfolk and cum back."   On July 9, Evans sent a text

message to the defendant asking, "So, what about mack?"     The

defendant responded, "We out their what time was u tryna head

out their?"   Evans replied, "We gotta see dude at nine tho."

Evans asked the defendant, "What you trying to do?"   The
                                                                     5


defendant responded, "stressing fam."    The defendant also

communicated with Mack seven times on July 10 and July 11.

     Between July 7 and 11, there were multiple text messages

exchanged between Mack and Evans and forty-five communications

between Mack and Thomas.    On July 8, Mack sent a text message to

Evans saying, "Gotta come down so I can explain it better bro so

we can get better understandin feel me."    The day before the

killing, Mack sent another text message to Evans asking, "Yal

good?"   Evans responded, "Yup.   We out there tomorrow night

cuz."

     Cell site location information (CSLI) evidence placed the

defendant's and Mack's cell phones in the Barnstable area on

July 10 and 11.    CSLI evidence further indicated that both of

their cell phones were tracked being moved from Barnstable

toward Boston approximately one hour after the homicide.      At

2:21 P.M., the defendant telephoned Mack, using a calling

feature to block the caller's identification.    A few minutes

later, a text message was sent from Evans to Mack, which stated,

"What up bro its [me, i.e., the defendant] hit me back."      At 4

P.M., cell phones belonging to the defendant and Evans were in

the Boston area.

     Finally, tire impressions found in the dirt and gravel of

the backyard at the scene were consistent with the pattern made

by the tires of a Chevrolet Impala automobile that Evans had
                                                                      6


rented a few days prior to the murder.     The vehicle was found in

Boston on July 13, approximately one mile from the defendant's

home.     The defendant's DNA was located on the interior and

exterior of the rear passenger's side door of the vehicle.

     The defendant was arrested in February, 2013.     At trial, he

argued that he was not at the crime scene.     The defendant moved

for a required finding of not guilty at the close of evidence;

the judge denied the motion.

     Discussion.     The defendant argues that (1) there was

insufficient evidence to convict him of the crimes; (2) the

judge should have excluded the tire impression evidence as

irrelevant and prejudicial; (3) the Commonwealth did not

establish by a preponderance of evidence that the a cell phone

number introduced at trial was used by Evans; and (4) the

defendant was entitled to a consciousness of guilt instruction

that the judge should have provided sua sponte, and because

defense counsel failed to request such an instruction, counsel

was ineffective.

     1.    Sufficiency of the evidence.   The defendant contends

that the Commonwealth failed to prove that he was at the

victim's home at the time the crimes were committed, or that he

was otherwise involved in participating in the joint venture.

We disagree.
                                                                     7


     To convict the defendant as a joint venturer, "we must

determine whether the evidence showed that he knowingly

participated in the commission of the crime[s] charged, alone or

with others, with the intent required for the offense[s]."

Commonwealth v. Rakes, 478 Mass. 22, 32 (2017).    "Under the

familiar Latimore standard, the evidence is sufficient to reach

the jury and a motion for a required finding of not guilty is

properly denied if the evidence, viewed in the light most

favorable to the Commonwealth and drawing all inferences in

favor of the Commonwealth, would permit a rational jury to find

each essential element of the crime beyond a reasonable

doubt."   Commonwealth v. Merry, 453 Mass. 653, 660 (2009),

citing Commonwealth v. Latimore, 378 Mass. 671, 676-677 (1979).

     We conclude that the Commonwealth presented sufficient

evidence for the jury to find that when the defendant planned

and participated in, or agreed to help with, the crimes of which

he was convicted, he had the requisite mental state.

See Commonwealth v. Phillips, 452 Mass. 617, 633 (2008).

     First, the Commonwealth presented evidence from which the

jury could conclude that the defendant helped plan the crimes

against the victim.   That evidence included the many telephone

calls and text messages exchanged between the defendant and

Evans.    As discussed, on July 3 and 7, the defendant sent a text

message to Evans stating that he was getting "heat," i.e., a
                                                                     8


gun.    On July 9, the defendant and Evans were coordinating

meeting with a "dude at nine."    Evans asked the defendant, "What

you trying to do?"    The defendant responded, "stressing fam."

Jurors could infer from this exchange that the defendant

participated in planning the crime, including procuring one or

more firearms, and that the defendant was nervous about it.

       There was also evidence that the defendant was at the scene

of, and participated in, the crime.    CSLI evidence placed the

defendant's cell phone in the area of the victim's home on July

11.    The defendant did not send a text message to either Evans

or Mack on the morning of July 11, but Evans and Mack were

communicating with one another from 8:39 A.M. to 12:10 P.M. that

day, which, with other evidence, permitted an inference that the

defendant was with Evans during that time.    No text messages

were sent among any of the four men between 12:10 and 2:21 P.M.,

which included approximately one hour before and one hour after

the murder.    This evidence allowed the jury to infer that the

four coventurers were together at the victim's home at the time

of the killing.    Additionally, the defendant's DNA was

discovered on a mask located in a backpack containing other

items that had been used in the killing.

       There also was evidence of the defendant's flight from the

scene.    While three men were seen jumping over an adjacent fence

when police arrived, one witness saw a fourth man, who was not
                                                                    9


apprehended that night.    Approximately one hour after the

homicide, both Evans's and the defendant's cell phones were

tracked being moved toward Boston.    At 4 P.M., both cell phones

were in the Boston area, and on July 13, the vehicle that Evans

had rented was located in Boston approximately one mile from the

defendant's home.    Together, this evidence permitted an

inference that the defendant and Evans had traveled together to

the crime and, after the killing, the defendant fled back to

Boston in Evans's vehicle.

     The jury also could infer that a telephone call made from

the defendant to Mack using the feature to block a caller's

identification, and a subsequent text message sent from Evans's

cell phone (rather than his own) to Mack stating, "What up bro

its [me, (i.e., the defendant)] hit me back," were attempts made

by the defendant to communicate with Mack after the crime while

attempting to conceal his identity.    Moreover, the jury could

infer that the defendant was in possession of both Evans's cell

phone and his own.    See Commonwealth v. Barbosa, 477 Mass. 658,

667 (2017) (concluding defendant's flight from scene and

subsequent calls to coventurers allowed reasonable inference of

participation and shared intent).

     Finally, when interviewed by the police after his arrest,

the defendant made false statements from which the jury could

infer consciousness of guilt.    He told police that he had never
                                                                    10


been to Cape Cod and that he was not familiar with Barnstable. 3

Although he acknowledged knowing Mack, the defendant initially

said that he did not know Evans.    He later acknowledged that he

knew Evans by a street name, but stated that he had met him only

once.    See Commonwealth v. Jones, 477 Mass. 307, 317 (2017)

("evidence of the defendant's consciousness of guilt . . . is

probative and can, in conjunction with other evidence, support a

verdict of guilt").

     The defendant argues that, save for the DNA on the mask

found in the backpack that contained items used to commit the

crime, there was no physical evidence linking him to the crimes,

and that the mask alone cannot establish that the defendant

participated in the crime. 4   See, e.g., Commonwealth v. Morris,

422 Mass. 254, 257 (1996) (where "the only identification

evidence is the defendant's fingerprint at the crime scene, the

prosecution must prove beyond a reasonable doubt that the

fingerprint was placed there during the crime").    He also

contends that his statements demonstrating consciousness of

     3   Hyannis is a village in Barnstable.

     4 The defendant made this point during closing argument:
that there was no evidence that a mask was used during the
crime. It was for the jury to determine what weight, if any, to
give this evidence. Commonwealth v. Barbosa, 477 Mass. 658, 666
(2017). See Commonwealth v. Evans, 438 Mass. 142, 151 (2002),
cert. denied, 538 U.S. 966 (2003) ("Evidence of a defendant's
possession of the means to commit a crime within a reasonable
time of the crime charged is admissible without proof that the
particular means was in fact the one used").
                                                                  11


guilt are also insufficient to show participation.

See Commonwealth v. Gonzalez, 475 Mass. 396, 413 (2016) (motive

and consciousness of guilt combined are insufficient to

establish guilt beyond reasonable doubt).    The defendant

overlooks the fact that the mask and the statements made to

police were a fraction of the evidence tying him to the crime.

     To be sure, the Commonwealth's case was circumstantial.

Even so, "circumstantial evidence is sufficient to establish

guilt beyond a reasonable doubt."    Commonwealth v. Miranda, 458
Mass. 100, 113 (2010), cert. denied, 565 U.S. 1013 (2011), S.C.,

474 Mass. 1008 (2016).   Inferences drawn from circumstantial

evidence "need only be reasonable and possible; [they] need not

be necessary or inescapable."    Commonwealth v. Beckett, 373
Mass. 329, 341 (1977).   To "the extent that conflicting

inferences may be drawn from the evidence, it is for the jury to

decide which version to credit."     Barbosa, 477 Mass. at 666,

quoting Miranda, supra at 113.     The Commonwealth was not

required to eliminate "every reasonable hypothesis of innocence,

provided the record as a whole supports a conclusion of guilt

beyond a reasonable doubt" (citation omitted).     Commonwealth

v. Merola, 405 Mass. 529, 533 (1989).

     Here, taken together, the evidence, including the text

messages in which the defendant said he was procuring a firearm,

the CSLI evidence placing his cell phone in the area of the
                                                                     12


victim's home on July 11 and tracking it as the defendant made

his way from Barnstable to Boston just after the murder, his

cell phone silence on the morning of the murder, his attempts to

conceal his identity when he contacted Mack using Evans's cell

phone after the murder, the fact that Evans could not have

driven his rental car back to Boston right after the murder, the

condition in which the victim was discovered, and the cash and

marijuana recovered, as well as the DNA and the defendant's

false statements to police was sufficient to allow the jury to

conclude that the defendant knowingly participated in a joint

venture to commit home invasion, armed assault in a dwelling,

armed robbery, and carrying a firearm without a license. 5   Jones,
477 Mass. at 317-318, and cases cited.    The evidence permitted

an inference that the victim was killed in the course of the

armed robbery, thereby providing sufficient evidence to find the

defendant guilty of felony-murder.     See Rakes, 478 Mass. at 32-

33.

      2.   Tire impression evidence.   At trial, the Commonwealth

introduced evidence that tire impressions found in the dirt and

gravel on the driveway behind the victim's home were consistent


      5The text messages, backpack containing the handgun and a
mask with the defendant's DNA, and the cash and marijuana
recovered provided sufficient evidence demonstrating that the
defendant possessed a firearm or knew that one of his
coventurers possessed a firearm. See Commonwealth v. Williams,
475 Mass. 705, 710-711 (2016).
                                                                     13


with the make and model of the vehicle that Evans had rented.

The defendant argues that the evidence was irrelevant and unduly

prejudicial.     Because the defendant objected to its admission

during trial, we review for prejudicial error.      See Commonwealth

v. Tu Trinh, 458 Mass. 776, 785 (2011).

     The defendant first argues that the tire impression

evidence was irrelevant because it was inconclusive,

establishing only that, at some undetermined time, a vehicle

with the same or similar tires made the impressions.     This point

does not make the evidence irrelevant.      "The relevance threshold

for the admission of evidence is low" (citation

omitted).     Commonwealth v. Gerhardt, 477 Mass. 775, 782 (2017).

Evidence is generally relevant where "(a) it has any tendency to

make a fact more or less probable than it would be without the

evidence and (b) the fact is of consequence in determining the

action."     Mass. G. Evid. § 401 (2018).

     There was evidence that allowed the jury to infer that the

vehicle was at the scene at the time of the crime.     Evans rented

the vehicle days before the killing.     A text message exchange

between Evans and Mack approximately one hour before the

homicide indicated that Evans was driving a vehicle and that

Mack instructed him to "pull in" the driveway:

     Mack:    "Yall ready?"

     Evans:    "Waiting on u."
                                                                    14


     Mack:    "We at table. . . ."

     Evans:   "Still pull in."

     Mack: "Yup."

     Even though Evans could not have driven the vehicle to

Boston because he had been apprehended, it was located a little

over one mile away from the defendant's home two days after the

murder and one day after it should have been returned to the

rental company.     Most importantly, the defendant's DNA was found

in the vehicle, making it relevant to whether he was in a

vehicle that had been tied to the crime scene at around the time

of the murder and whether he used the vehicle to flee.

See Gerhardt, 477 Mass. at 782, quoting Commonwealth v. Sicari,

434 Mass. 732, 750 (2001), cert. denied, 534 U.S. 1142 (2002)

(to be relevant, evidence need not directly prove proposition,

"it must only provide a link in the chain of proof").

     The defendant also argues that the admission of the tire

impression evidence was unduly prejudicial because it misled the

jury into believing that there was a perfect match. 6   There was


     6 In addition, the defendant argues that the tire impression
evidence is prejudicial because the jury may have viewed the
evidence as infallible given the "CSI effect." See United
States v. Fields, 483 F.3d 313, 355 n.39 (5th Cir. 2007), cert.
denied, 552 U.S. 1144 (2008) ("The 'CSI effect" is a term . . .
coined to describe a supposed influence that watching the
television show CSI: Crime Scene Investigation has on juror
behavior"). We have been reluctant to recognize the CSI effect
given its uncertain foundation. See Commonwealth v. Seng, 456
Mass. 490, 504 (2010) ("'The CSI effect' is a subject beyond the
                                                                   15


no error.    "The weighing of the prejudicial effect and probative

value of evidence is within the sound discretion of the trial

judge, the exercise of which we will not overturn unless we find

palpable error."    Commonwealth v. Bresilla, 470 Mass. 422, 436

(2015), quoting Commonwealth v. Bonds, 445 Mass. 821, 831

(2006).

     Here, witnesses testified only that the tire impressions

were consistent with the make and model of the tires on the

vehicle.    On cross-examination they testified that the

impressions could have been made by any other tire of similar

size and pattern.    During closing arguments, the Commonwealth

argued only that the tire impressions were consistent with the

vehicle, and defense counsel made the point that the tires of

many vehicles could have made the same impressions.    The jury

were free to accept or reject the Commonwealth's theory.

See Barbosa, 477 Mass. at 666.    There was no

error.    Commonwealth v. Torres, 469 Mass. 398, 407 (2014)

(testimony "that is not definitive, but expressed in terms of

observations being 'consistent with' a particular cause . . .

does not render the opinion inadmissible on the ground that it

is 'speculative'").




permissible scope of judicial notice"). Instead, we have stated
that "jurors can and should be trusted to separate what they see
on television from what evidence is presented at trial." Id.
                                                                     16


       3.   Cell phone number evidence.   The judge permitted the

Commonwealth to elicit evidence regarding a cell phone number it

claimed was used by Evans de bene, that is, prior to presenting

foundational evidence that the number was connected to Evans.

After the Commonwealth presented its case, the defendant moved

to strike the evidence regarding the number on the ground that

the Commonwealth failed to lay a foundation for it.     The judge

denied the motion.    The defendant objected.   The defendant now

argues that the Commonwealth failed to prove the connection

between the number and Evans.

       Where the Commonwealth seeks to introduce evidence of cell

phone communications, "the judge [is] required to determine

whether the evidence was sufficient for a reasonable jury to

find by a preponderance of the evidence that the [individual]

authored" the communications.    Commonwealth v. Purdy, 459 Mass.
442, 447 (2011).    The Commonwealth may meet this burden by way

of either direct or circumstantial evidence, including the

contents, substance, or other distinctive characteristics of the

cellphone.     Id. at 447-448, quoting Mass. G. Evid. § 901(b)(1),

(4).    A judge may to look to "'confirming circumstances' that

would allow a reasonable jury to conclude that [a piece of]

evidence is what its proponent claims it to be."      Purdy, supra

at 449.     See id. at 448 (absent direct evidence and testimony,
                                                                  17


evidence was still sufficient to authenticate electronic mail

messages as having originated from defendant).

     Here, although the number was not registered in Evans's

name and no one testified that the number belonged to him, we

conclude that the confirming circumstances that the Commonwealth

presented were sufficient to meet its burden and that the judge

properly admitted the evidence.   The cell phone data indicated

the user had communications with the defendant, Mack, and

Michelle Evans, which Evans told police is the name of his

mother.   The jury heard that Evans's street name was "Trigger"

and he was listed in Mack's cell phone as "TR."    Moreover, there

were four men, including Evans, who participated in the crimes

and communicated with each other via cell phone.   The cell phone

numbers belonging to the defendant, Mack, and Thomas were clear

in the record.   It is reasonable to infer that the cell phone

number the defendant challenges belonged to Evans.   The

possibility that the cell phone could have belonged to another

individual goes to the weight of the evidence, not its

admissibility.   Purdy, 459 Mass. at 451.

     To the extent that there were any concerns about the

evidence, the judge provided instructions to the jury regarding

the authenticity of the cell phone messages.   The jury had "to

be satisfied as to the authenticity of each individual

electronic communication before [they could] consider
                                                                     18


it."    Commonwealth v. Pillai, 445 Mass. 175, 190 (2005) (judge's

instruction adequately addressed any prejudice).     "The jury are

presumed to have followed" jury instructions.      Commonwealth

v. Sleeper, 435 Mass. 581, 596 (2002)).

       4.   Consciousness of guilt instruction.   The defendant

argues that he was entitled to an instruction that it was for

the jury to determine what weight to give consciousness of guilt

evidence, that they were not to convict the defendant on

consciousness of guilt evidence alone, and that such conduct did

not necessarily reflect guilty feelings.     Commonwealth v. Cole,

473 Mass. 317, 325 (2015).    See Commonwealth v. Toney, 385 Mass.
575, 585 (1982).    The defendant did not request such an

instruction at trial, and the judge did not provide one.     The

defendant now contends that the judge's failure to instruct was

error and that his counsel's failure to request the instruction

was ineffective assistance.    There was no error.

       A judge need not instruct on consciousness of guilt in the

absence of a request.    Commonwealth v. Evans, 469 Mass. 834, 845

n.14 (2014).    Further, "[w]here an ineffective assistance of

counsel claim is based on a tactical or strategic decision," we

do not find error unless "the decision was manifestly

unreasonable when made."     Commonwealth v. Field, 477 Mass. 553,

556 (2017).    This court has recognized that defense counsel may

decide not to pursue a limiting instruction in order to avoid
                                                                      19


calling further attention to the harmful evidence.      Commonwealth

v. Washington, 449 Mass. 476, 488 (2007).       Here, defense counsel

could have been concerned that an instruction would draw the

jury's attention to the defendant's false statements.       See id.

Therefore, we conclude that defense counsel's decision was not

manifestly unreasonable when made, and thus the defendant was

not denied ineffective assistance of counsel.       Field, supra at

556.

       5.   Review under G. L. c. 278, § 33E.    The defendant asks

us to exercise our extraordinary power to grant relief under

G. L. c. 278, § 33E.    We have reviewed the record and discern no

basis to set aside or reduce the verdict of murder in the first

degree or to order a new trial.

                                      Judgments affirmed.